Citation Nr: 1638530	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1990, and March 1992 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in July 2016.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU due to service-connected degenerative arthritis of the lumbar spine has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary prior to adjudication of the low back increased rating claim.

The Board recognizes that the Veteran just had an examination for her low back in August 2016.  Notwithstanding that, a waiver has not been received for that evidence, and therefore, it must be first considered by the AOJ.  In addition, despite the recent examination, the Board finds that a new examination is necessary to determine the current severity of the low back disability and to ascertain the severity of any associated neurological disabilities.  In this regard, the August 2016 VA examiner indicated that the examination is medically inconsistent with the Veteran's statements describing functional loss and repetitive use over time.  In this regard, the Board observes that the August 2016 VA examination report shows forward flexion limited to 30 degrees, and an October 2014 DBQ submitted by the Veteran shows forward flexion limited to 55 degrees.  The latter also notes that the Veteran has difficulty bending over to do chores or squatting.  However, during an October 2014 VA mental health visit, the Veteran reported that she "presently enjoys gardening," and during a January 2016 VA treatment for low back pain just months prior to the August 2016 VA examination, the Veteran was able to forward flex with her fingers to her knees.  Given the examiner's finding of inconsistency, which is supported by other evidence of record, the Board finds that a new examination is necessary.

Moreover, on an August 2016 examination that evaluated the Veteran for sciatica, no diagnosis was rendered; the examiner noted normal EMG findings and declined to diagnose any neuropathy (or radiculopathy).  Significantly, however, in the remarks section, the examiner references a male Veteran.  Thus, it is unclear whether the finding that no diagnosis is warranted refers to this Veteran or another one.  

Additionally, the Veteran has complained of bladder problems and incapacitating episodes of "sciatic events" associated with her low back disability; however, the August 2016 VA spine examiner found that there are no associated neurological disabilities and that the Veteran does not have intervertebral disc syndrome.  A January 2016 private ER neurological examination was also described as unremarkable, and a January 2011 VA examiner similarly found that a diagnosis of intervertebral disc syndrome is not warranted.  However, ongoing treatment notes show assessments of sciatica, and the October 2014 DBQ physician found that the Veteran does have intervertebral disc syndrome.  Thus, it remains unclear the extent of the Veteran's low back disability, to include whether she has any associated neurological disability that is attributable to her low back disability, and therefore, a new examination is necessary.

Additionally, the Veteran reported to the August 2016 VA examiner that she has received private treatment over the years for incapacitating "sciatic episodes."  She testified in July 2016 that she had two different sciatic nerve events for which she received treatment at two different hospitals.  However, those treatment records remain outstanding and remand is necessary to obtain them.  There also appear to be outstanding VA treatment notes 

Finally, the Veteran testified during her July 2016 Board hearing that she believes that she cannot work due to low back disability.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record.  Rice, 22 Vet. App. at 453.  However, that issue has undergone no preliminary notice and/or evidentiary development to date.  Accordingly, the matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16 (2015).  In addition, as the Veteran has not been afforded a VA examination that addresses whether her service-connected low back disability precludes her from obtaining and maintaining substantially gainful employment, such should be addressed by the low back examiner on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising her of the information and evidence needed to award a TDIU. Additionally, send her a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  Ask the Veteran to identify and complete an authorization form to permit VA to request treatment records from any health provider who has treated her for her low back and "sciatic events" since February 2009, including pain specialist Dr. Lagatutta, and French Hospital in San Luis Obispo, California.  After securing the necessary release, request the Veteran's treatment records from any identified facility.

In addition, obtain relevant VA treatment records from January 2011 to June 2014 and from January 2016 to the present.  If any requested records cannot be obtained, the Veteran and her representative should be notified of such.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA spine examination to address the current nature and severity of her degenerative arthritis of the lumbar spine.  The electronic claims file should be reviewed by the examiner. All appropriate tests and studies should be conducted, to include neurological testing, and the results reported in detail.  

The examiner should identify all neurological symptoms associated with the lumbar spine disability.  If no neurological disability is found, the examiner should address the findings of sciatica and intervertebral disc syndrome in the record

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's lumbar spine disability, including the effect of the lumbar spine disability on her occupational and daily functioning. 

A complete rationale for the opinion rendered must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




